LIVINGSTON, Justice.
While we may not agree with all that is said by the Court of Appeals in the instant case, there is a dear finding by that court that the extradition proceedings were instituted to collect the balance due on a debt due by petitioner, in violation of section 68, Title 15, Code of Alabama of 1940. The finding is the result of a proper inquiry under that section of the Code, and is not reviewable here. See notes 94 A. L.R. 1499. The petition for certiorari is therefore denied.
Writ denied.
GARDNER, C. J., BOULDIN, and FOSTER, JJ., concur.